Citation Nr: 1127700	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial evaluation higher than 10 percent for degenerative joint disease, left knee.

2. Entitlement to an initial compensable evaluation for degenerative disc disease, with lumbar strain.

3. Entitlement to an initial evaluation higher than 10 percent for diverticulosis.

4. Entitlement to an initial compensable evaluation for rectal adenocarcinoma, status post resection.

5. Entitlement to an initial compensable evaluation for residuals, status post lumpectomy, left breast. 

6. Entitlement to an initial compensable evaluation for a thyroid nodule.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 until her retirement in October 2004.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for the various conditions indicated above. The Veteran appealed from the initial assigned disability ratings. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

The Veteran previously requested a hearing at the Board's Central Office in Washington, D.C., but later withdrew this request in December 2009 prior to the scheduled hearing date. 

The Board remanded this case back in March 2010, and it has since returned for further appellate consideration. 

The issue of increased rating for a thyroid nodule is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran               if further action is required on her part.


FINDINGS OF FACT

1. Since the November 1, 2004 effective date of service connection, the demonstrated range of motion in the left knee has been no worse than 0 to 110 degrees actively, with no further diminution due to functional loss. The left knee generally has not been characterized by instability and/or lateral subluxation.

2. The Veteran has not experienced symptomatology in connection with diverticulosis of irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, apart from initial findings in 2004 (since resolved) of some intermittent rectal bleeding.

3. The Veteran's lumbar spine disorder has not involved forward flexion of the thoracolumbar spine to 85 degrees of less, combined rating of motion to 235 degrees or less, muscle spasm or guarding, or vertebral body fracture. The Veteran also has not experienced incapacitating episodes of Intervertebral Disc Syndrome.

4. The condition of rectal adenocarcinoma was successfully treated during service more than six months prior to the November 1, 2004 effective date of service connection, and there have been no identifiable residuals of this condition since.

5. There have been no identifiable residuals of a left lumpectomy procedure. 


CONCLUSIONS OF LAW

1. The criteria are not met for an initial evaluation higher than 10 percent for degenerative joint disease, left knee. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5010, 5260, and 5261 (2010).
2. The criteria are not met for an initial compensable evaluation for degenerative disc disease, with lumbar strain. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5242, 5243(2010).

3. The criteria are not met for an initial evaluation higher than 10 percent for diverticulosis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic Code 7327 (2010).

4. The criteria are not met for an initial compensable evaluation for rectal adenocarcinoma. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic Code 7343 (2010).

5. The criteria are not met for an initial compensable evaluation for residuals, status post lumpectomy, left breast. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.116, Diagnostic Code 7628 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claims on appeal being decided for higher initial evaluations for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with        the RO's decision as to the assigned disability rating does not trigger additional           38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for service connection for a left knee disorder, lumbar spine disorder, diverticulosis, rectal adenocarcinoma, and residuals of a left lumpectomy procedure have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. In any event, the RO has provided May 2010 notice correspondence that directly addressed the evidentiary requirements to substantiate these claims on appeal. 

The RO/AMC has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining VA outpatient records, and post-service treatment records from military medical facilities that the Veteran has identified. The Veteran has also undergone VA Compensation and Pension examination where warranted to determine the severity of symptomatology in connection with service-connected disability. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).                  In support of her claims, the Veteran provided several personal statements.               She declined the opportunity for a hearing. There is no indication of any further available evidence or information that has not already been obtained. Thus,             the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.          § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

Left Knee Disorder

The RO has evaluated the service-connected degenerative joint disease of the             left knee as 10 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic arthritis. Pursuant to Diagnostic Code 5010, traumatic arthritis is to be rated on the provisions regarding degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups,          a 10 percent rating is assigned. A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Under further applicable rating criteria, Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to             60 degrees. A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.               A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to          30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.
Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability. This diagnostic code provides that    a 10 percent disability rating is warranted for slight disability, a 20 percent rating           is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively. See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.
The Veteran underwent a VA Compensation and Pension examination for general evaluation in October 2004, during which she reported that she had noticed pain in the left knee beginning six months previously, and described pain primarily in the kneecap area. She denied any locking, buckling or swelling, but did hear popping that was occasionally associated with pain. Upon objective examination, the knees were normal in appearance. There was no erythema, effusion or increased warmth. There was no tenderness to palpation. The left knee had range of motion from 0 to 130 degrees. There was no evidence of lateral instability. The left knee did demonstrate mild anterior laxity, though with a negative posterior drawer sign. There was slight clicking of the left knee with flexion and extension. There was negative McMurray's sign. Pain did not worsen with repetition. There was no evidence of incoordination, fatigability or weakened movement on exam. The diagnosis was left knee degenerative joint disease, based in part on x-ray evidence establishing the same.

A VA examination of the joints was completed in October 2005. While primarily concerned with a claimed right knee disability, there were findings made relevant to the instant claim. Upon physical exam, the knees had no tenderness to palpation. There was no swelling, deformity or instability demonstrated. Range of motion consisted of 0 to 140 degrees passive, 0 to 110 degrees active, bilaterally.            The diagnosis was recurrent bilateral knee pain. An x-ray confirmed the presence of degenerative joint disease. 

A December 2005 record from a military medical facility indicated the presence of long history of recurrent bilateral knee pain and "limited range of motion," with occasional swelling. A January 2006 clinical record from a military medical facility detailing physical therapy refers to decreased knee flexion and extension on range of motion through the gait cycle. Upon objective testing, range of motion was categorized as "within normal limits." 

The Veteran underwent a comprehensive VA re-examination in July 2010, which included a segment evaluating the joints. She described having had a consistent course of recurrent left knee pain. Reported symptoms were absent mention of deformity, giving way, instability, stiffness, weakness, incoordination, dislocation or subluxation, locking episodes, effusions, or inflammation. On physical exam, gait was normal. There was no loss of bone or part of bone. There was left knee crepitus, but no clicks or snaps, grinding, instability, patellar of meniscus abnormality, or other knee abnormalities. Range of motion was measured at from   0 to 145 degrees. There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions. There was no joint ankylosis. An x-ray confirmed some knee degenerative joint disease with joint space narrowing. The diagnosis given was of left knee degenerative arthritis.

Given a comprehensive consideration of the foregoing, the Board concludes that  the criteria have not been fulfilled to establish a higher rating than 10 percent for  the Veteran's service-connected left knee disorder. The Board has carefully evaluated all relevant manifestations of service-connected disability in light of the applicable rating criteria, and finds that there is sufficient retained capacity of the left knee that a greater disability rating is not objectively supported. Central to      the Board's finding in this regard is application of the rating criteria premised upon limitation of motion. Indeed, this represents the most direct means of evaluating left knee pathology under the given criteria of Diagnostic Code 5010, for traumatic arthritis. Under the rating schedule, a higher 20 percent rating based on limitation of motion could be proven under Diagnostic Code 5260 with flexion limited to              30 degrees, or under Diagnostic Code 5261 with extension limited to 15 degrees.        In the alternative, greater disability compensation equivalent to 20 percent is available under both Diagnostic Codes 5260 and 5261, with two separate 10 percent ratings assigned for limitation in both planes of flexion and extension.                      See VAOPGCPREC 9-04 (September 17, 2004). Applying these standards,               the severity of the Veteran's left knee disorder has not approached the requirements for a higher rating. Indeed, the most severe limitation of motion established was upon VA examination of October 2005, with flexion to 110 degrees actively (out of a total 140 possible degrees) and extension to 0 degrees. While partially limited, this is still near full capacity. Moreover, at no point on this, or any other exam did the Veteran objectively demonstrate additional limitation of motion occasioned by repetitive testing, fatigability, incoordination or other recognized types of functional loss. Generally, range of motion findings are intended to take into account functional loss for rating purposes. See Deluca, supra. See also 38 C.F.R. §§ 4.45, 4.59. Here, there is no identifiable further pathology due to the same. Given the preceding, the Veteran does not have limitation of motion warranting a 10 percent rating, much less an increased rating. Indeed, the existing 10 percent rating is assigned based on Diagnostic Code 5003, for degenerative arthritis (with noncompensable limitation of motion). In the Veteran's case, there is substantial retained joint mobility, and as a result there is no definitive basis to increase her disability rating.

There furthermore is the absence of joint pathology characterized by "other impairment" of the left knee, involving lateral instability and/or joint subluxation. On VA examination, the objective tests for instability have generally failed to disclose such a problem. Of note, the October 2004 VA examination did disclose mild anterior laxity of the left knee; however, there was no evidence of lateral instability on numerous other test results. Moreover, neither the Veteran's reported history nor any further medical evaluations since then have disclosed indication of left knee instability. Consequently, given the overall stability of the left knee joint, there is no basis to assign a separate 10 percent evaluation under Diagnostic Code 5257, opposite the existing 10 percent evaluation reflective of osteoarthritis.            See VAOPGCPREC 23-97. 

In summary, there is no competent foundation in the record to warrant assignment of greater than a 10 percent disability evaluation for the Veteran's left knee degenerative joint disease, as there is sufficient retained functional capacity that the criteria for any higher rating simply is not approximated. 

In finding that the VA rating schedule does not permit any increased disability rating, the Board has also considered those contentions raised by the Veteran's representative which call into question the adequacy of the July 2010 VA examination. According to the representative's Informal Hearing Presentation,        the RO incorrectly permitted a single VA Compensation and Pension examination for several bodily systems (orthopedic, digestive, etc.), and moreover, improperly had a nurse practitioner complete the examinations rather than a qualified specialized physician. The representative also takes issue with the lack of the availability of the claims file to the VA examiner during the exam, and the fact that the examiner did not actually review the claims file until October 2010 (indicated in an addendum), long after having had opportunity to evaluate the Veteran.

As to the first point, the Board sees no detriment in having one VA examination to cover several bodily systems and/or regions, particularly as it is readily apparent that each exam followed the applicable VA examination template worksheet. Regarding the second contention advanced, the Board has no objection to the use of examination findings from a nurse practitioner in this instance, given that the objective measurement of left knee symptomatology, particular insofar as basic range of motion testing and observation for knee instability (and absent need for any thorough medical opinion) does not inherently require the input of a medical specialist, or in this case an orthopedist. Nor did the Board's prior March 2010 remand ever expressly direct that the Veteran undergo examination by an orthopedist. The July 2010 VA examiner's findings therefore are sufficient to stand alone without contribution or co-signature from an orthopedist. VA Adjudication and Procedure Manual, M21- MR, Part III, Subpart iv, Chapter 3, Section D(18)(a) (noting that a physician need not sign an examination report where the examination does not require a specialist and is performed by a nurse practitioner). Rather,              a nurse practitioner's findings may be sufficient where an exam by a specialist is not required. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a)(1), and that a nurse practitioner, having completed medical education and training, fits squarely into this requirement).

Finally, the absence of the claims file during the examination was of no further detriment inasmuch as the entire purpose of the exam was obtaining current findings regarding service-connected disability, and there is no plausible impact that having read through the documented history of a left knee problem (itself which is very limited in this case) would have been of benefit to the examination findings eventually provided. 

Accordingly, a higher schedular rating than 10 percent for left knee degenerative joint disease is not warranted. 
Lumbar Spine Disorder

The Veteran's service-connected degenerative disc disease of the lumbar spine is evaluated as noncompensable (0 percent) disabling under provisions of 38 C.F.R.       § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine. 

Under applicable rating criteria, this disability is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is for assignment when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to            30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

During an October 2004 VA general medical examination, the Veteran described having over the years sporadic flares of her back pain generally associated with awkward movements such as missing a step, and treated with anti-inflammatories, muscle relaxants and physical therapy. There was no radiation of pain to the legs. The Veteran denied any effect of symptoms on her occupation. Objectively, there was tenderness to palpation over the right sciatic notch, otherwise nontender. Range of motion was forward flexion to 100 degrees, extension to 30 degrees, lateral bending to 30 degrees bilaterally, and rotation 30 degrees bilaterally, all produced without pain. Pain did not worsen with repetition. There was no evidence of incoordination, fatigability or weakened movement on exam. The diagnosis was lumbar strain, with normal x-rays.

According to a January 2006 record from a military medical facility for physical therapy, range of motion of the lumbar spine was categorized as "within normal limits."

On VA re-examination of July 2010, the Veteran described having to intermittently take over-the-counter medication for relief of recurrent back pain. There were no reported symptoms of numbness, paresthesias, or leg or foot weakness. There        was no reported history of spasms. Pain was described as alternating sharp and dull, and mild overall, but at times lasting two weeks. There were reported spinal flare-ups twice year, again lasting two weeks at a time. Objectively, inspection of the spine showed normal posture and head position. Gait was normal. There were no abnormal spinal curvatures. Spasm was not apparent, nor was atrophy or guarding. Range of motion of the thoracolumbar spine was measured at flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation 30 degrees bilaterally. There was no objective evidence of pain on motion, or further reduced motion upon repetitive testing. An x-ray showed at the level of       L3-L4 some degenerative joint disease with disc space narrowing, and no fracture or compression. The diagnosis was lumbar spine degenerative arthritis. 

The criteria are not met for an initial compensable rating for service-connected degenerative disc disease of the lumbar spine. The Board will first consider the applicable rating criteria for Diagnostic Code 5242, found under a General Rating Formula for Diseases and Injuries of the Spine. Per this rating formula, a 10 percent evaluation is assignable when there exists forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height. 38 C.F.R. § 4.71a. Here, none of the foregoing conditions are met, and the Veteran instead has substantial retained functional capacity of the lumbar spine. Range of motion of the thoracolumbar spine has consistently been at or better than 90 degrees, including consideration of any functional loss on repetitive movement, or due to pain, weakness, fatigability, and similar factors. Combined range of motion significantly exceeded 235 degrees on both VA exams. There is no objective indication of muscle spasm or guarding, or for that matter of vertebral fracture. Hence, the objective criteria encompassed within the directly applicable VA rating formula does not permit assignment of any higher rating than 0 percent.

Also potentially applicable are the rating criteria for Intervertebral Disc Syndrome (IVDS), given the diagnosis of degenerative disc disease of the lumbar spine. However, the Veteran has not been shown to have experienced any incapacitating episodes of IVDS, the underlying basis for rating that condition (an incapacitating episode being defined as physician prescribed bedrest). See 38 C.F.R. § 4.71a, Diagnostic Code 5243. It follows that the criteria for evaluating IVDS do not provide any further basis for recovery in this case, as the Veteran has avoided having identifiable IVDS symptoms incidental to service-connected disability.

Moreover, the Board reiterates that the utilization of the July 2010 VA examination findings in rating the Veteran's back disorder was appropriate. This is regardless of the point made by the Veteran's representative that the VA examiner was a nurse practitioner, given that the findings stated therein did not require the expertise of a medical specialist. Indeed, the examination report reflects that the proper exam worksheet and guidelines were utilized, so as to ensure the findings obtained were comprehensive.

Accordingly, an initial compensable rating for a lumbar spine disorder is not substantiated by the record. 

Diverticulosis

The Veteran's diverticulosis is currently rated as noncompensable under provisions of 38 C.F.R. § 4.114, Diagnostic Code 7327. Pursuant to that diagnostic code, the condition of diverticulitis is to be rated as for irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending upon the predominant disability picture.

As such, the specified rating criteria for each of these individual manifestations are set forth. Under the rating criteria for irritable colon syndrome, a noncompensable rating is assigned for a mild condition with disturbances of bowel function with occasional episodes of abdominal distress. A 10 percent rating is assigned for a moderate condition with frequent episodes of bowel disturbance with abdominal distress. A maximum 30 percent rating is assigned for a severe condition with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.

Another possibility for rating diverticulosis, as mentioned above, is that of peritoneal adhesions. However, the Veteran has never had peritoneal adhesions or anything similar to this as incidental to her gastrointestinal condition, and so the applicable rating criteria for peritoneal adhesions are not set forth below.

Finally, diverticulitis may be rated on the bases of ulcerative colitis. Diagnostic Code 7323 provides that a 10 percent disability rating is warranted when there is ulcerative colitis that is moderate, with infrequent exacerbations. A 30 percent rating is warranted for moderately severe impairment, with frequent exacerbations. A 60 percent rating is awarded for severe impairment, with numerous attacks yearly and with malnutrition, with health only fair during remissions. Where there is pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess, a 100 percent rating is warranted. See 38 C.F.R. § 4.114, Diagnostic Code 7323.

The report of an October 2004 VA general medical examination indicates that by the Veteran's history, she was noted to have diverticulosis on her colonoscopy in 2003. She denied any history of diverticulitis. There was some recent history of rectal bleeding. The diagnosis given at the conclusion of the examination was of diverticulosis, possibly the cause of rectal bleeding, with no history of infection.

On VA re-examination of July 2010, the Veteran recounted a history of onset of diverticulitis in December 2003, and the most recent episode being in 2008 for two days when she had abdominal pain which was managed with outpatient antibiotics. There had been no recurrence since, and no ongoing problems with diverticuli.        The course since onset was summarized as improved. Meanwhile, the Veteran further reported that she had not had or been diagnosed with irritable colon syndrome, ulcerative colitis, or peritoneal adhesions. Also noted as to medical history was the absence of history of nausea, vomiting, constipation, diarrhea, fistula, intestinal pain, or other symptoms consistent with partial bowel obstruction. On physical exam, there were no signs of anemia, and no fistula, abdominal mass, or abdominal tenderness. An x-ray revealed an essentially normal abdomen, with some sign of constipation. The diagnosis given was of diverticulitis. 

Having considered the above in light of the applicable criteria, no higher than a          10 percent rating is assignable for diverticulosis. As noted, there are three separate means upon which to evaluate the condition of diverticulosis -- as irritable colon syndrome, peritoneal adhesions, or ulcerative colitis. Here, the Veteran has never had symptoms of or approximating peritoneal adhesions or ulcerative colitis, so these conditions are clearly not part of the predominant disability picture. As to the remaining category of irritable colon syndrome, when the Veteran was examined in October 2004, there was some intermittent bleeding of the rectum which was thought might have a connection to diverticulosis. Given these findings, the RO initially assigned a 10 percent evaluation, which is reflective of a moderate condition with frequent episodes of bowel disturbance with abdominal distress. Since then, there clearly has been no worsening of service-connected disability.  The extensive record of treatment post-service at military medical facilities is devoid of any mention of abdominal or epigastric distress. Further noted on VA exam of July 2010 is an isolated two-day episode of abdominal pain in 2008, but nothing further. The exam was otherwise normal, and the course of diverticulitis since onset was considered to have been improved. Thus, in light of the relatively benign medical findings, the Board is mandated to reach a similar conclusion along the lines of rating the Veteran's gastrointestinal disability, finding that a schedular evaluation in excess of 10 percent for diverticulosis is not warranted. The Board again emphasizes that there was no detriment in relying upon the July 2010 VA examination findings made without a gastrointestinal specialist, given that the ratable symptomatology is largely based on the claimant's own report, and just as importantly, the Veteran does not appear to have had a recurrence of diverticulosis since initial diagnosis, meaning that the lack of any more comprehensive exam         has not had any unfavorable impact upon her claim for increased rating.

Rectal Adenocarcinoma 

Presently, the Veteran is in receipt of a noncompensable evaluation for           service-connected rectal adenocarcinoma. 

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7343 apply to malignant neoplasms of the digestive system, exclusive of skin growths. This condition is to be initially rated at 100 percent. A note to the rating criteria provides that an evaluation of 100 percent shall continue beyond the cessation of any surgical,         x-ray, antineoplastic chemotherapy or other therapeutic procedure. Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R.        § 3.105(e). If there has been no local recurrence or metastasis, the condition is to be rated on its residuals.

Upon the October 2004 VA general examination, the Veteran indicated that she had a history of rectal cancer diagnosed in 2003, and presented with rectal bleeding.  The Veteran had undergone a flexible sigmoidoscopy in service which revealed a polyp that was later 95 percent removed, and pathology for which returned positive for adenocarcinoma. The Veteran then underwent surgical resection of a wedge of the rectum in December 2003. There were no complications associated with the surgery. The Veteran now received blood work every three months in followup.         In April 2004, the Veteran had a sigmoidoscopy which revealed another polyp, the pathology of which was benign. The Veteran had been told that a colonoscopy would be required once per year. There was now some rectal bleeding recently. Physical exam revealed the presence of one small hemorrhoid, but no evidence of previous surgery. The diagnosis given was of rectal carcinoma, status postsurgical resection in 2003, with some residual rectal bleeding but otherwise asymptomatic. Carcinoembryonic antigen (CEA) levels were normal. 

Post-service records from a military medical facility indicate that in November 2004 the Veteran underwent a colonoscopy, which discovered a single small polyp in the descending colon. Otherwise, the study was normal. The polyp was removed by hot biopsy polypectomy. On a follow-up evaluation later that month, it was observed that the Veteran was now approximately one-year status-post excision of rectal cancer, with no complaints. The Veteran denied jaundice, change in bowel habits, or weight loss. CEA levels were normal, and a CT scan was absent any evidence of a tumor.

On VA examination of July 2010, the Veteran made reference to the only relevant treatment modality as fiber supplements taken once a day as a prophylaxis for rectal cancer. 

Based on the foregoing, the competent and probative evidence does not support   the assignment of a compensable evaluation for rectal adenocarcinoma, status post resection. The available medical evidence instead strongly indicates that                  the Veteran has not had recurrence of this condition, and moreover does not experience current residuals of the excision of a cancerous polyp during service in December 2003. The applicable Diagnostic Code 7343 provides for an initial assignment of a 100 percent evaluation for malignant neoplasms of the digestive system, exclusive of skin growths, for the first six months after discontinuance of treatment. That having been elicited, in all likelihood the polyp removed in this case was a type of skin growth, not covered under the rating criteria. Assuming that     the polyp removed were a qualifying condition under Diagnostic Code 7343, the expiration of six months following discontinuance of treatment (here, the surgical resection of the polyp) was well before November 1, 2004, the effective date of service connection for rectal adenocarcinoma. Essentially since the condition was alleviated long before service connection ever took effect in November 2004, there is no basis to assign the initial 100 percent rating under the rating criteria. Notably, another polyp was removed in mid-November 2004, but by every indication this was benign. 

Moreover, there are no apparent current ratable residuals of rectal adenocarcinoma. Initially there were some signs of rectal bleeding, however that symptom is not indicated any further in the extensive clinical outpatient records on file or upon  July 2010 VA gastrointestinal examination. Nor is there any other evident current residual of rectal adenocarcinoma removed in 2003. The Board must conclude that the condition  does not have any impact upon the Veteran's current state of health. 

In view of the above, a compensable evaluation for rectal adenocarcinoma is not warranted. 

Residuals, Left Lumpectomy Procedure

The service-connected residuals of a lumpectomy, left breast, are evaluated as noncompensable pursuant to 38 C.F.R. § 4.116, 7699-7628, for an unspecified gynecological disorder, rated as a benign neoplasm of the gynecological system or breast. See 38 C.F.R. § 4.27 (alluding to the process of rating unlisted medical conditions by analogy to the most similar condition at hand).

Pursuant to Diagnostic Code 7628, benign neoplasms of the gynecological system or breast are to be evaluated according to impairment in function of the urinary or gynecological systems, or skin.

The Veteran underwent VA Compensation and Pension examination in           October 2004, during which she reported having had a left breast biopsy with lumpectomy in 2001. It was indicated that she had been diagnosed with ductal carcinoma in situ (DCIS). There had since been two negative breast aspirations of the left breast in 2001 and 2003. Her last mammogram was January 2004, with results normal per the Veteran. A physical exam was completed. The assessment was ductal carcinoma in situ, left breast, 2001, removed with lumpectomy with clear margins followed with annual surveillance; left breast aspirations in 2001 and 2003, negative; and left breast nodule palpated on exam.  

The competent medical evidence does not provide the basis to assign a compensable evaluation for the residuals of a left lumpectomy procedure. Per the applicable rating criteria, a disability rating is to be assigned based upon impairment in function of the urinary or gynecological systems, or skin. In this instance, there     has been no associated impairment to any of the affected bodily regions. By all apparent indication, the condition of ductal carcinoma fully resolved following a lumpectomy procedure in 2001. The lengthy record of outpatient clinical evaluation does not substantiate that the Veteran was ever followed for recurrence of the underlying condition, or substantive residuals of the same. There is no reference therein as well to persistent symptomatology of the urinary, gynecological or dermatological systems that could have a potential association with the prior condition that precipitated a left lumpectomy procedure. Accordingly, the only reasonable remaining conclusion is that the Veteran does not currently experience the residuals of a left lumpectomy procedure, and that the evidence does not support an initial compensable rating for this condition. 

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that her service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by her current schedular rating. Indeed, she presently remains gainfully employed on a full-time basis. Moreover, the Veteran's service-connected disorders have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for increased ratings for a left knee disorder, lumbar spine disorder, diverticulosis, rectal adenocarcinoma, and residuals of a left lumpectomy procedure. This determination takes into full account the potential availability of any further "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. The preponderance of the evidence is against the claims,     and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

An initial evaluation higher than 10 percent for degenerative joint disease, left knee, is denied.

An initial compensable evaluation for degenerative disc disease, with lumbar strain, is denied.

An initial evaluation higher than 10 percent for diverticulosis is denied.

An initial compensable evaluation for rectal adenocarcinoma, status post resection, is denied.

An initial compensable evaluation for residuals, status post lumpectomy, left breast, is denied. 





REMAND

Pursuant to the Board's March 2010 remand directive, the Veteran's July 2010    VA Compensation and Pension examination included evaluation for thyroid and parathyroid diseases. The VA examiner noted the Veteran's reported medical history, including a May 2005 hemithyroidectomy, of a mass that was found to be benign. A diagnosis was given following physical exam of "euthyroid."

For various reasons, the foregoing does not provide a sufficiently informed examination report such that the Board can decide the Veteran's claim at this point in time. The claims file was not available to the VA examiner, and would have disclosed that the Veteran had another benign mass removed from the left side of the thyroid gland in February 2008. Given that medical history is particularly relevant to evaluating the service-connected thyroid condition, a claims file review would have been of value. Moreover, in determining that the Veteran was "euthyroid" (that is, without thyroid dysfunction), the VA examiner apparently        did not conduct any recent tests of thyroid hormone levels or thyroid function. 

Consequently, the Board remands the remaining issue of a higher evaluation for a thyroid nodule for a new and more comprehensive VA Compensation and Pension examination. 

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination of the endocrine system with a physician. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.          All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected thyroid nodule, status-post surgical removal,  in accordance with the rating criteria specified at                38 C.F.R. 4.119, Diagnostic Code 7915, and if found to be applicable Diagnostic Code 7903 on hypothyroidism. Consideration also should be provided to the significance,      if any, of a February 2008 removal of another left-sided thyroid nodule.

2.  The RO/AMC should then review the claims file.           If any of  the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for an initial compensable evaluation for a thyroid nodule based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to            the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim. Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


